Citation Nr: 0408004	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  99-10 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an apportionment of the veteran's disability 
compensation benefits for his spouse and then minor child.  

ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968, and from October 1972 to January 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1968 Special Apportionment 
Decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.  


FINDINGS OF FACT

1.  This case constitutes a contested claim; there has been 
substantial compliance with the prescribed procedures 
pertaining to simultaneously contested claims; and VA's duty 
to assist both the appellant and veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The appellant and veteran were married in December 1973; 
their son was born in April 1983.  

3.  The appellant and veteran were separated in February 
1998.  

4.  In April 1998, a Superior Court ordered the veteran to 
pay child support ($107.00, per week) and spousal support 
($150.00, per week).  

5.  Since the appellant and veteran's separation, the minor 
child has been living with the appellant.  

6.  In August 2000, the Superior Court reduced the veteran's 
child support obligation to $77.00, per week, and spousal 
support to $100.00, per week, effective in July 2000.  

7.  The veteran has been receiving VA disability compensation 
at the 50 percent rate, with additional benefits for a spouse 
and, until April 2001, for a minor child (who became 18 years 
of age in April 2001).  


CONCLUSION OF LAW

An apportionment of the veteran's disability compensation is 
not in order.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 
5307(a) (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326(a), 3.450(a)(c), 3.451 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  In implementing the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

A recent decision of the United States Court of Appeals for 
Veterans Claims (Court), in the case of Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), essentially held that the 
notice and assistance provisions of the VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  The Board notes that the case at hand is a contested 
claim, and there has been substantial compliance with the 
prescribed procedures pertaining to simultaneously contested 
claims.  In the instant case, the appellant's substantially 
complete application for an apportionment of the veteran's VA 
compensation had been filed in March 1998, and the Special 
Apportionment Decision had taken place in June 1998, both of 
which occurred well-over two years before the VCAA was 
enacted.  Only after that Special Apportionment Decision was 
promulgated, and the case had been on appeal for years, did 
the RO, pursuant to the Board's October 2001 remand, provide 
formal notice to the appellant and veteran, by VA letters in 
November 2001, regarding the duty to assist each of the 
parties as to the evidence that needed to be provided and who 
was to obtain what evidence.  

In Pelegrini, the Court held that the plain language of 
38 U.S.C.A. § 5103A requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  Id. at 11.  Satisfying the strict letter holding 
in Pelegrini would require the Board to dismiss this case 
because it does not meet these standards.  Such an action 
would render any rating decision promulgated prior to 
providing the appellant full VCAA notice void, ab initio, 
which, in turn, would nullify the notice of disagreement and 
substantive appeal filed by the appellant.  In other words, 
strictly following Pelegrini would require that the entire 
rating process be reinitiated from the very beginning.  That 
is, the appellant and veteran would be provided VCAA notice 
and an appropriate amount of time to respond before an 
initial Special Apportionment Decision.  Following the 
decision, the claimant would have to file a new notice of 
disagreement, a new statement of the case would be required, 
and, finally, the submission of a substantive appeal by the 
claimant, with all appropriate notifications to the veteran.  
The prior actions of the appellant would be nullified by a 
strict reading of Pelegrini, and essentially place the 
appellant at the end of the line of cases waiting to be 
adjudicated.  

As noted above, this contested claim was received in March 
1998, which is six years ago.  The Board does not believe 
that voiding the June 1998 Special Apportionment Decision is 
in either the appellant's or veteran's best interests.  
Simply put, in this case, the parties were provided every 
opportunity to submit evidence; each party was provided with 
notice of the appropriate law and regulations; each party was 
provided notice of what evidence needed to be submitted, and 
each party was notified of what evidence VA would secure on 
each behalf; and ample time was given to both parties to 
respond.  Hence, not withstanding Pelegrini, to allow the 
appeal to continue would not be prejudicial error to the 
appellant or veteran.  Further, to remand this case for 
strict compliance with Pelegrini would only unnecessary delay 
adjudication of the case and possibly result in an injustice 
to either or both parties.  

Under the facts of this case, the Board finds that the record 
has been fully developed, and it is difficult to discern what 
additional guidance VA could have provided to either the 
appellant or veteran regarding what further evidence was 
needed to substantiate either claim.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).  

There is no indication that there is additional evidence to 
obtain; there is no additional notice that should be 
provided; and there has been a complete review of all the 
evidence without prejudice to either the appellant or 
veteran.  As such, there is no indication that there is any 
prejudice to either party by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to either party.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

Accordingly, the Board concludes it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided in effect and no additional 
pertinent evidence appears forthcoming.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant and veteran 
have had sufficient notice of the type of information needed 
to support each position pertaining to the claimed 
apportionment.  Therefore, the duty to assist and notify, as 
contemplated by applicable provisions, including the VCAA, 
has been satisfied with respect to the contested claim 
currently on appeal.  

Essentially, the appellant, wife of the veteran, is separated 
from the veteran and maintains her own residence.  Their son, 
who became 18 years of age in April 2001, has lived with the 
appellant since she and the veteran separated in February 
1998.  She maintains that the veteran walked out on her and 
their son, leaving them without adequate financial support.  
The veteran maintains that he has, and still does, provide 
for their support through a court ordered spousal and child 
support garnishment of a portion of his wages.  

Generally, all or any part of a veteran's compensation may be 
apportioned on behalf of a spouse and child if the veteran is 
not residing with the spouse and child, and the veteran is 
not reasonably discharging his or her responsibility for the 
spouse's and/or child's support.  See 38 U.S.C.A. § 5307(a); 
38 C.F.R. § 3.450(a).  

No apportionment will be made where the veteran is providing 
for dependents.  The additional benefits for such dependents 
will be paid to the veteran.  See 38 C.F.R. § 3.450(c).  

Generally, where hardship is shown to exist, compensation may 
be specially apportioned between the veteran and his or her 
dependents on the basis of the facts in the individual case, 
as long as it does not cause undue hardship to the veteran or 
other persons in interest.  See 38 C.F.R. § 3.451.  

In determining the basis for special apportionment, 
consideration will be given such factors as:  the amount of 
VA benefits payable; other resources and income of the 
veteran and those dependents in whose behalf apportionment is 
claimed; and special needs of the veteran, his dependents, 
and the apportionment claimants.  The amount apportioned 
should generally be consistent with the total number of 
dependents involved.  Ordinarily, apportionment of more than 
50 percent of the veteran's benefits would constitute undue 
hardship on him or her while apportionment of less than 20 
percent of his or her benefits would not provide a reasonable 
amount for any apportionment.  Id.  

In March 1998, the appellant provided financial information 
showing Superior Court ordered spousal support ($150.00, per 
week) and child support ($107.00, per week) from the veteran, 
for a monthly income of $1,028.00, with monthly expenses of 
$1,367.00, for a house payment, utilities, food, clothing, 
and credit debts, resulting in a monthly deficit of $339.00.  

In March 1998, the veteran provided financial information 
showing that his monthly income, consisting of VA 
compensation and his net wages, falls short of meeting his 
monthly expenses, including court ordered combined spousal 
and child support of $1,028, by $238.00.  

The veteran submitted a copy of an August 2000 Superior Court 
order reducing the child support weekly payment to $77.00 and 
spousal support payment to $100.00.  Also submitted were 
copies of his weekly wage and earnings statements showing a 
garnishment of $177.00, per week, and a running total of the 
garnishment to date of the wage and earning statement.  

In September 2001, information shows the veteran's net weekly 
wage of $151.52, after a weekly garnishment of $177.00 for 
spousal and child support ($708.00 monthly) for a net monthly 
income of $606.08.  He reported monthly expenses of $798.00, 
including expenses for rent, utilities, food, insurance, and 
debts.  

The appellant indicated in December 2001 that she was in poor 
health requiring prescription medications, and that her 
expenses for necessities of everyday living were $1,000.00 
per month.  She maintained her sole monthly income was the 
$708.00 spousal and child support payments.  She claimed no 
savings, but, at the time, had approximately $1,000.00 in a 
checking account; however, there were many bills to be paid.  

The record shows that the veteran is receiving regular VA 
treatment for his service-connected paranoid schizophrenia.  
During his March 2003 VA psychiatric examination, he reported 
that he was on short-term disability, since October 2002, and 
he was having financial difficulties.  He had become furious 
with his supervisor, because he would not accept the 
veteran's suggestions and ideas, and walked off the job he 
had held for fifteen years.  During his March 2003 regular VA 
treatment, he related that he was in the process of being 
approved by his employer for long-term disability.  His VA 
treatment records further note that he has been trying to 
maintain good relations with his son and that he was helping 
the son finance a car.  

Under the circumstances, the Board finds that the veteran is 
reasonably providing support for spouse and then minor, now 
over 18 year old, son, who is still residing with the 
appellant.  Although hardship is shown by the appellant and 
veteran, the fact remains that the veteran has for many years 
provided reasonable support through weekly court ordered 
garnishment of wages for both his spousal and child support.  
During this appeal, the case has been remanded to the RO on 
two separate occasions for consideration of up-dated 
financial information.  However, neither party's financial 
circumstances have really changed over the course of the 
appeal.  Both parties appear to have sustained financial 
hardship.  However, by law and regulation, no apportionment 
will be made where the veteran is providing for dependents 
and the additional VA benefits for such dependents will be 
paid to the veteran.  As for consideration of a special 
apportionment, the Board further finds that hardship has not 
been shown to exist on the part of any of the parties at 
interest in this case as to warrant such special 
apportionment, which would not cause undue hardship to other 
persons in interest.  See 38 U.S.C.A. § 5307(a); 38 C.F.R. 
§§ 3.450(a)(c), 3.451.  


ORDER

An apportionment of the veteran's disability compensation 
benefits is denied.  



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



